STATE OF MICHIGAN

                            COURT OF APPEALS



STANDARD REHABILITATION, INC.,                                       UNPUBLISHED
                                                                     September 5, 2017
               Plaintiff-Appellee,

v                                                                    No. 331734
                                                                     Wayne Circuit Court
GRANGE INSURANCE COMPANY OF                                          LC No. 15-000424-NF
MICHIGAN,

               Defendant-Appellant.


Before: TALBOT, C.J., and SAWYER and STEPHENS, JJ.

PER CURIAM.

        We granted leave in this case to determine whether reports prepared for nonparty
independent medical examinations (IMEs) may be obtained during discovery for the purpose of
establishing bias by the physician retained by defendant insurer to prepare an IME report in the
instant case.

         Recently, the Supreme Court decided Covenant Med Ctr, Inc v State Farm Mut Auto Ins
Co, ___ Mich ___; ___ NW2d ___ (No. 152758, issued May 25, 2017). Defendant brought this
to our attention prior to oral argument, raising the question whether the case should be dismissed.
At oral argument, plaintiff conceded that the insureds made no assignment of their claims to
plaintiff prior to this suit being filed. Accordingly, we agree that, in light of Covenant, defendant
is entitled to have plaintiff’s claims dismissed.

      Reversed and remanded with direction to dismiss this case. We do not retain jurisdiction.
Defendant may tax costs.



                                                              /s/ Michael J. Talbot
                                                              /s/ David H. Sawyer
                                                              /s/ Cynthia Diane Stephens




                                                -1-